Citation Nr: 0522115	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  05-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation of bilateral flat 
feet, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation of anxiety 
reaction with depression and posttraumatic stress disorder 
symptoms, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation of varicose veins 
of the left leg, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case comes to the Board from 
the Newark, New Jersey RO.

Pursuant to an August 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  The anxiety reaction with depression and posttraumatic 
stress disorder symptoms is manifested by depressed mood, 
anxiety, difficulty sleeping, irritability, and symptoms of 
PTSD.

2.  The bilateral flat feet disability is manifested by 
moderate pes planus deformity, no corns or calluses, pain on 
palpation, swelling, and difficulty walking.

3.  The varicose veins of the left leg are manifested by pain 
and edema in the foot and ankle, and dilated tortuous veins 
in the medial aspect of the leg and the distal thigh area.

4.  The appellant is service connected for anxiety reaction 
with depression and posttraumatic stress disorder symptoms, 
evaluated as 30 percent disabling; bilateral flat feet, 
evaluated as 30 percent disabling; varicose veins of the left 
leg, evaluated as 20 percent disabling; and sinusitis, 
evaluated as noncompensably disabling.  A combined disability 
evaluation of 60 percent is in effect.  These evaluations do 
not meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

5.  Appellant last worked in June 1974.  He worked over 20 
years for a car dealership and has reported completing 3 
years of high school.

6.  The appellant's only service-connected disabilities have 
not been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral flat feet have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

2.  The criteria for a rating in excess of 30 percent for 
anxiety reaction with depression and posttraumatic stress 
disorder symptoms have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

3.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2004).

4.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence that VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Under 38 C.F.R. § 3.159(b), 
the notification must include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter, dated in October 2003.  The notice included 
the type of evidence needed to substantiate the claim of 
entitlement to increased evaluation for bilateral flat feet, 
anxiety disorder, and varicose veins, and entitlement to 
service connection for TDIU, namely: medical evidence that 
shows that the veteran qualifies for an unemployability 
rating, and medical evidence that shows the veteran's 
service-connected disabilities increased in severity.  The 
appellant was informed that VA would obtain service records, 
VA records and records from other Federal agencies, and that 
he could submit private medical records or authorization VA 
to obtain the records on his behalf.  He was given a year to 
respond.  The veteran was also provided with a VCAA notice by 
letter in May 2005.

As for the timing of the § 3.159 notice that followed the 
initial adjudication, the timing did not prejudice the case 
because after the notice the appellant had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, and he did submit additional argument 
and evidence.  

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

Factual Background

Historically, in a May 1946 decision, the RO granted the 
veteran service connection for bilateral pes planus, at a 
noncompensable rating.  In an August 1946 RO decision, the 
veteran's evaluation for bilateral pes planus was increased 
to 10 percent, and he was granted service connection for 
sinusitis.  In an April 1947 RO decision, the veteran was 
granted service connection at a 30 percent rating for 
psychoneurosis, anxiety state, and service connection was 
granted for varicose veins of the left leg at a 0 percent 
rating.  In an April 1949 RO decision, the veteran's 
evaluation for sinusitis was decreased to 0 percent.  In an 
August 1951 RO decision, the veteran's evaluation for anxiety 
reaction was decreased to 10 percent, and his evaluation for 
bilateral pes planus was decreased to 0 percent.  In the May 
1975 rating decision, the veteran's evaluation for anxiety 
reaction was increased to 30 percent.  In the February 1979 
RO decision, the veteran's evaluation for bilateral pes 
planus was increased to 10 percent, and his evaluation for 
left leg varicose veins were raised to 20 percent. 

The veteran filed the current claim in August 2003.  

VA treatment records from November 1998 through May 2003 show 
that the veteran was treated for various non-service 
connected disabilities.  

A July 2003 VA mental health consult indicates that the 
veteran reported being depressed.  On examination, the 
veteran's mood was depressed and anxious, and his affect was 
at times labile.  Sleep was difficult, he had a lousy 
appetite, had trouble enjoying things, was irritable and 
angered too easily, was apathetic, and worried excessively.  
The examiner noted that the veteran had symptoms of PTSD.  
The diagnosis was major depression, moderate, also PTSD.  

VA treatment records from July 2003 to September 2003 show 
that the veteran was treated for depression.

The November 2003 VA psychiatric examination indicates that 
the veteran's file was not reviewed.  The veteran reported 
that he saw his buddies getting killed and blown up, he saw 
dead bodies, and he saw a lot of action.  He reported having 
nightmares and bad dreams, hypervigilance, and would startle 
at loud noises.  He stated that his symptoms would come and 
go, he'd had them for many years, and they were moderate in 
nature.  On examination, the veteran had an anxious mood, an 
appropriate affect, normal speech, no perceptual problems.  
Thought processes and thought content were normal.  There was 
no suicidal or homicidal ideation.  The veteran was oriented 
to person, place, and time.  Insight and judgment were fair.  
Impulse control was fair.  The veteran denied any recent 
stressful life events.  He stated that he spent his time 
watching TV and being with his family.  He was retired.  The 
examiner stated that the veteran was an 82-year-old married 
man with symptoms of PTSD.  He had a productive work history 
and a supportive social network.  The diagnosis was PTSD, 
with a GAF of 55, and moderate symptoms.  The examiner stated 
that the veteran's psychiatric problems did not prevent him 
from getting employment.

The November 2003 VA podiatry examination indicates that the 
veteran complained of pain and swelling in the instep of his 
left foot, and pain in his right foot.  He described the pain 
as an aching pain, all the time, sitting, standing, and at 
rest.  He stated that he had not had supports made for his 
feet, and he wore compression stockings, but did not have 
them on currently.  He stated that in the past his podiatrist 
taped his arch, but he never used an insert.  The veteran 
walked with a walker, and did not ambulate long distances.  
On examination, the dorsalis pedis was +1/4 and faint.  The 
posterior tibial pulse was also faint +1/4 bilaterally.  
Capillary filling time was three seconds for all ten toes.  
There was non-pitting edema that was noted on the legs and 
feet.  There were hammertoe deformities on toes two through 
five, with rigid hammertoes on the second and third toes, 
bilaterally.  There were no corns or calluses on the feet.  
Sub-patellar joint inversion was 10 degrees, and eversion was 
5 degrees (out of 10) and limited.  There was popping on the 
right ankle due to dorsiflexion, and there was less than 10 
degrees of dorsiflexion on the right or left ankle.  Painful 
arches were noted on palpation.  The veteran was unable to 
stand without his shoes, so no stance or gait evaluations 
without his shoes were obtained during the exam.  There was 
some weakness in the left leg, and the veteran needed 
assistance in standing from a sitting position.  The veteran 
was unable to stand for any long periods of time.  The 
veteran stated that he retired in 1974 due to disability of 
the leg.  He stated that he could not stand for any long 
period of time.  

The diagnosis was moderate pes planus deformity, bilaterally; 
and plantar fasciitis, secondary to the pes planus deformity.  
The examiner stated that the veteran's service connected 
disability of pes planus deformity was limited due to the 
pain on the veteran's foot.  The veteran had a functional 
limitation of the range of motion of the subtalar joint, and 
at the ankle joint, the veteran did not have adequate 
dorsiflexion.  The veteran's position of his feet affected 
gait, primarily in standing and walking.  The examiner noted 
that that would have an affect on any type of physical 
employment.  The examiner noted that in terms of sedentary 
employment, the veteran could sit and do a job.  It was noted 
that the veteran had pain regardless of weight bearing or 
non-weight bearing, which was also associated with some 
arthritic conditions. 

The November 2003 VA general medical examination indicates 
that the veteran stopped working in 1974 due to an injury to 
his lower back while he was pushing a car.  The injury 
consisted of a herniated lower spine disc.  He stated that he 
was diagnosed with varicose veins while he was in the Army, 
and the varicose veins were operated on the left side of the 
groin area while he was in the service.  He reported that he 
had difficulty in walking due to pain in the calf, feet, and 
ankle area, and his legs would swell.  He denied a history of 
any sores on the foot or fungal infections of the skin on the 
foot or nails.  He stated that sometimes he would wear 
support stockings.  On examination, the veteran walked with a 
walker for short distances, and used a wheelchair for long 
distances.  He had a wobbly gait.  He had 2+ pedal and ankle 
edema, and dilated tortuous veins noted over the medial 
aspect of both legs and the distal thigh area on both sides.  
Pedal pulses were present.  The skin was dry and scaly.  
There was no evidence of tinea corporis.  Neurologically, the 
veteran was not that steady when walking, he had a wobbly 
gait.  

The diagnoses were varicose veins bilaterally, status post 
surgery on the left by history; diabetes mellitus type 2 on 
diet control; essential hypertension, under good control; 
gout; benign prostatic hypertrophy; and status post cervical 
spinal surgery for disc herniation, by history.  The examiner 
stated that in reference to the service-connected condition 
of varicose veins, the veteran was employable, but in 
reference to non-service connected conditions of diabetes, 
hypertension, gout, hyperlipidemia, and with advancing age 
and unsteady gait, the veteran was not able to do any 
physical strenuous activity, but could possibly do a 
sedentary desk job.  

A letter from a private neurologist, dated May 2004, 
indicates that the physician first saw the veteran in October 
1999, and had treated the veteran for spinal cord compression 
due to severe cervical spondylosis and herniated discs, 
cervical spine surgery, and subsequent rehabilitation.  It 
was noted that the veteran was totally and permanently 
disabled by reason of the above lesions, which produced 
inability to walk independently, use his hands usefully, move 
his right shoulder, and empty his urinary bladder.  The 
physician noted that the veteran had not been employable in 
any capacity since he first started to treat him in October 
1999.

A letter from a private physician, dated May 2004, indicates 
that the veteran was being treated for hypertension, 
multilevel spondylosis, and cervical radiculopathy.  Despite 
having surgery, the veteran still had severe weakness in both 
legs and arms.  The physician noted that the veteran was 
disabled and unable to work.

A letter from a private podiatrist, dated June 2004, 
indicates that the veteran had been seen for podiatric care 
for the past 12 years.  It was noted that recently the 
veteran had been seen for progressive weakness in his legs, 
and the inability to walk without assistance.  The veteran 
had undergone back surgery for that problem, with limited 
success.  It was noted that the veteran was currently 
extremely limited in his ability to ambulate, and had to use 
a walker due to his leg weakness and instability.  He 
suffered from chronic lower extremity edema and some degree 
of arteriovascular disease.  Recent foot X-rays revealed a 
bilateral pes planus deformity, and considerably advanced 
hypertrophic arthritis.  The physician stated that the 
veteran was disabled and unable to work in any reasonable 
capacity.  

In a statement received by the RO in August 2004, the 
veteran's wife stated that the veteran went to private 
internists, who gave him tranquilizers, but those doctors had 
retired or passed away.  She stated that the veteran had 
recently been seeing VA physicians who had been helping him 
deal with his emotions and uncontrollable reactions to 
stressful situations, including hysterical crying.  She 
stated that when the veteran worked, he was fortunate to find 
men who were veterans who were sympathetic to his behavior, 
and gave him a lot of leeway and understanding about his 
depression.  She indicated that his flat feet and varicose 
veins always gave him a lot of pain and difficulty walking, 
and the pain caused him to have many sleepless nights.  She 
stated that when he went for his compensation and pension 
examination, he did not wear his support stockings because 
they take a lot of time to put on and take off.  She reported 
that certain smells caused the veteran to remember the smell 
of burnt bodies of men that crashed onto the fields during 
his service.  

In a January 2005 rating decision, the veteran's evaluation 
for bilateral flat feet was increased to 30 percent 
disabling.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1. 

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

I.  Entitlement to an increased evaluation of bilateral flat 
feet, currently evaluated as 30 percent disabling.

The RO has assigned a 30 percent rating for bilateral flat 
feet, pursuant to the criteria set forth in the Schedule for 
Rating Disabilities under Diagnostic Code 5276.  

Pursuant to Diagnostic Code 5276, a 30 percent evaluation is 
warranted for severe bilateral pes planus (flat feet), with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral pes planus, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

At the November 2003 VA examination, the veteran stated that 
he wore compression stockings, but did not use supports or 
inserts for his feet.  He walked with a walker, and did not 
ambulate long distances.  He complained of swelling and pain 
in his feet.  On examination, the arches were painful on 
palpation.  There were no corns or calluses on the feet.  The 
diagnosis was moderate pes planus deformity, bilaterally, and 
plantar fasciitis, secondary to the pes planus deformity.  
The examiner stated that the veteran had functional 
limitation of the range of motion of the subtalar joint, and 
at the ankle joint, the veteran did not have adequate 
dorsiflexion.  Statements from the veteran's private 
physicians indicate that the veteran's inability to walk was 
mainly caused by his spinal cord disability, herniated discs, 
and arthritis.  A June 2004 private physician statement 
stated that recent X-rays revealed a bilateral pes planus 
deformity.  

The Board finds that the veteran's bilateral flat foot 
disability does not warrant a rating in excess of 30 percent.  
The medical evidence does not show marked inward displacement 
of the feet, severe spasm of the tendo achillis, nor the use 
of orthopedic shoes or appliances, nor any of the other 
symptoms that would meet the criteria for a 50 percent 
rating.  In regard to functional loss due to pain and other 
factors, the Board notes that at least some of the veteran's 
pain and other symptoms are attributable to his spinal cord 
disability and herniated discs, for which service connection 
has not been granted.  Symptoms attributable to nonservice-
connected disabilities generally may not be considered in 
evaluating the service-connected disability under 
consideration.  See 38 C.F.R. § 4.14.  The Board finds that 
the veteran's symptoms of pain and swelling in the feet and 
difficulty walking are indicative of the criteria for a 30 
percent rating.  Therefore, after reviewing the record, it is 
the judgment of the Board that the criteria for a rating in 
excess of 30 percent for bilateral flat feet have not been 
met.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

II.  Entitlement to an increased evaluation of anxiety 
reaction with depression and posttraumatic stress disorder 
symptoms, currently evaluated as 30 percent disabling.

The RO has assigned a 30 percent rating for anxiety reaction 
with depression and posttraumatic stress disorder symptoms 
under Diagnostic Code 9400, the rating code for generalized 
anxiety disorder.  The Board notes that under the rating 
criteria pertaining to psychiatric disabilities, the 
disability of generalized anxiety disorder (Diagnostic Code 
9400) is rated under the General Rating Formula for 
psychiatric disorders.

Under the criteria for rating psychiatric disorders, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is demonstrated by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV).  A GAF score of 51-60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The regulations pertinent to rating mental disorders also 
provide, under 38 C.F.R. § 4.125 (b) (2004), that if the 
diagnosis of a mental disorder is changed, the rating agency 
must determine whether the new diagnosis represents a 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition.  In this case, the veteran was initially granted 
service connection for anxiety neurosis in April 1947, and in 
November 2003 the diagnosis was modified to anxiety reaction 
with depression and posttraumatic stress disorder symptoms.  
VA treatment records from July 2003 to September 2003 show 
that the veteran was treated for depression, and at the 
November 2003 VA examination, the examiner stated that the 
veteran had symptoms of PTSD.  There is no evidence to 
suggest that the veteran's new diagnosis of anxiety reaction 
with depression and posttraumatic stress disorder symptoms is 
in any manner a new and separate condition.  

After careful review of the record in light of the above-
cited criteria, the Board finds that a rating in excess of 30 
percent for anxiety reaction with depression and 
posttraumatic stress disorder symptoms is not warranted.  
There is no medical evidence that shows that the veteran has 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- or long-
term memory, impaired judgment, or impaired abstract 
thinking.  Additionally, in the past, the veteran had a 
productive work history, and currently had a supportive 
social network.  The examiner at the November 2003 VA 
examination stated that the veteran's psychiatric problems 
would not prevent him from getting employment.  The Board 
finds that the veteran's symptoms of nightmares, propensity 
to startle, irritability, anxiety, and depressed mood are 
indicative of the criteria for a 30 percent rating.  In the 
absence of symptoms meeting the criteria for a 50 percent 
rating, the current symptoms attributed to anxiety reaction 
with depression and posttraumatic stress disorder symptoms do 
not more nearly approximate or equate to the criteria for a 
50 percent rating.  The Board notes that no VA examiner has 
concluded that the veteran's level of occupational and social 
impairment due to the anxiety reaction with depression and 
posttraumatic stress disorder symptoms is more than moderate 
in degree, as evidenced by the GAF score of 55 in November 
2003.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for anxiety reaction with depression and 
posttraumatic stress disorder symptoms, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

III.  Entitlement to an increased evaluation of varicose 
veins of the left leg, currently evaluated as 20 percent 
disabling.

The RO has assigned a 20 percent rating for varicose veins of 
the left lower extremity in accordance with the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2004).

Diagnostic Code 7120 provides for the evaluation of varicose 
veins.  A 20 percent rating is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.
The November 2003 VA examination indicates that the veteran 
had swelling of the legs.  He denied a history of any sores 
on the feet, and stated that he would sometimes wear support 
stockings.  He had 2+ pedal and ankle edema, and dilated 
tortuous veins over the medial aspect of the leg and the 
distal thigh area on both sides.  The skin was dry and scaly, 
and there was no evidence of tinea corporis.  The diagnosis 
was varicose veins bilaterally, status post surgery on the 
left by history.  The Board notes that the veteran is only 
service connected for varicose veins of the left leg.  While 
the medical evidence shows edema of the left foot and ankle, 
the evidence does not show stasis pigmentation or eczema of 
the skin.  After reviewing the record, it is the judgment of 
the Board that the criteria for a rating in excess for the 
varicose veins of the left leg have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

IV.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  To 
qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16.

The Court has stated:

In determining whether appellant is entitled 
to a total disability rating based upon 
individual unemployability, neither 
appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).  The Board's task was to 
determine whether there are circumstances in 
this case apart from the non-service-
connected conditions and advancing age which 
would justify a total disability rating 
based on unemployability.  In other words, 
the BVA must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than other 
veterans with an 80 [percent] combined 
disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The appellant is currently rated at 30 percent for bilateral 
flat feet, 30 percent for anxiety reaction with depression 
and PTSD symptoms, and 20 percent for varicose veins of the 
left leg, for a combined rating of 60 percent disabling.  
Because the veteran does not have one service-connected 
disability that is rated more than 40 percent or more, and 
the combined rating has never been greater than 60 percent, 
he does not meet the minimum schedular criteria for a TDIU.  
He reportedly has completed 3 years of high school and last 
worked at an auto dealership.  He had worked there for over 
20 years.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the appellant is not unemployable due to 
his service-connected disabilities.  The November 2003 VA 
psychiatric, podiatry and general medical examination reports 
all indicated that the veteran's service-connected 
disabilities would not prevent him from getting employment, 
in particular a sedentary desk job.  However, the Board notes 
that the veteran is severely limited due to his physical 
condition as a whole, specifically by the non-service 
connected disabilities related to his spinal cord and 
herniated discs.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation.  The appellant's service-connected 
conditions do affect his abilities to some degree, but there 
is no evidence that he is unable to perform a desk job, or 
some other type of substantially gainful employment as a 
result of these conditions.  No medical professional has 
stated that the veteran's service-connected disabilities are 
wholly the reason for the veteran's inability to work.  It 
has been reported that he stopped working in the car 
dealership after injuring his back when pushing a car.  This 
is non-service-connected pathology.  In this case, the 
preponderance of the evidence is against finding that the 
appellant's service-connected disabilities alone make him 
unemployable.  

There is no evidence of unusual or exceptional circumstances 
to warrant referral for extra-schedular consideration of a 
total disability rating based on the appellant's service-
connected disorders.  Again, no medical professional has ever 
indicated that the appellant's service-connected disorders 
alone have rendered him unemployable, and as stated above, 
neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders.  The Board concludes, therefore, that a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.  

Though the Board cannot grant the veteran's claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities, the Board advises the 
veteran that he should file a claim for entitlement to a 
permanent and total disability rating for pension purposes.  



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased evaluation of bilateral flat feet 
is denied.

Entitlement to an increased evaluation of anxiety reaction 
with depression and posttraumatic stress disorder symptoms is 
denied.

Entitlement to an increased evaluation of varicose veins of 
the left leg is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


